
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Weiner introduced
			 the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Disapproving the issuance of a letter of
		  offer with respect to a certain proposed sale of defense articles and defense
		  services to the Kingdom of Saudi Arabia.
	
	
		That the issuance of a letter of offer with
			 respect to the proposed sale of defense articles and defense services to the
			 Kingdom of Saudi Arabia (described in the certifications transmitted to the
			 Speaker of the House of Representatives and the Chairman of the Committee on
			 Foreign Relations of the Senate pursuant to section 36(b) of the Arms Export
			 Control Act on October 20, 2010 (Transmittal Numbers 10–43, 10–44, 10–45, and
			 10–46)) is hereby prohibited.
		
